Opinion by
Mb. Chief Justice Mitchell,
The learned judge below not admitting, but conceding for *550the purpose of his view, that there was evidence of negligence and of proximate cause, sufficient to carry the case to the jury, nevertheless refused to take off the nonsuit. We do not concede either point, and this case might be affirmed on either. But we have had the case reargued before the full court,' to settle finally the main question that there can be no recovery of damages from fright or other merely mental suffering unconnected with physical injury.
The principle was really decided in Fox v. Borkey, 126 Pa. 164, and has been confirmed and enforced in Ewing v. Pittsburgh, etc., Ry. Co., 147 Pa. 40, and Linn v. Duquesne Boro., 204 Pa. 551. Ewing v. Railroad, is a particularly strong case for it was decided on a demurrer to a statement setting forth a collision of cars through the negligence of the defendant, by which the cars were overturned and thrown from the track against the dwelling house of the plaintiff, subjecting her to great fright, fear and nervous excitement and distress, whereby she became sick and disabled from her usual work, etc. The question was thus squarely presented on its own merits, stripped of all complicating circumstances, and this court said unanimously per curiam that there was no cause of action.
The question came up again in Linn v. Duquesne Borough, 204 Pa. 551, and with the same result. But oijr Brother Fell reviewed the principal authorities outside of this state, and showed that “ the decided trend of decision both in this country and in England is against the maintenance of such an action, or the allowance for mental suffering as an element of damages when distinct from physical injury.”
The industry of counsel in the present case has furnished us with a few other cases favorable to his contention. But they do not show any sound reason for a change of our view. All of the cases are of recent and unhealthy growth, and none of them stands squarely on the ancient ways.' In the last half century the ingenuity of counsel, stimulated by the cupidity of clients and encouraged by the prejudices of juries, has expanded the action for negligence until it overtops all others in frequency and importance, but it is only in the very end of that period that it has been stretched to the effort to cover so intangible, so untrustworthy, so illusory and so speculative a cause of action as mere mental disturbance. It requires but a *551brief judicial experience to be convinced of the large proportion of exaggeration and even of actual fraud in the ordinary action for physical injuries from negligence, and if we opened the door to this new invention the result would be great danger, if not disaster to the cause of practical justice : Spade v. Boston R. R. Co., 168 Mass. 285; Mitchell v. Rochester Ry. Co., 151 N. Y. 107. If, therefore, the question were new, we should see no reason to reach a different conclusion. But it is settled for this state, and is no longer open to discussion. . . . .,
Judgment affirmed.